Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 19 and 20 are objected to because of the following informalities:  as to claim 13, line 7, phrase “when being the distance is less than” is improper (it appears that “being” should be deleted; see claim 6);  as to claim 19, line 9, “and” should be inserted after “determining” to make the conditional phrase read properly (see similar phrasing in claim 1); as to claim 20, line 10, “and” should be inserted after “determining” to make the conditional phrase read properly (see similar phrasing in claim 1) .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-6, 8-10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the phrase “when the first-mode setting circuit has set the all-free mode in the medical observation system in a case where the determining circuit determines the image sensor is outside the adjustment target” is a conditional phrase that is incomplete.
As to claim 4, the phrase “when the determining circuit determines that the image sensor is outside the adjustment target range when the angle falls outside the predetermined range” is a conditional phrase that is incomplete.
As to claim 6, phrase “when the determining circuit determines that the image sensor is outside the adjustment target range when the distance detected is more than the predetermined value” is a conditional phrase that is incomplete.
As to claim 8, recitation of “a light source configured to supply the illumination light to light source” is indefinite as to what this means—the light source is not disclosed as supplying light to itself.
As to claim 9, recitation of  “when the light source supplies at least any one of the first illumination light and the second illumination light to the light source” is indefinite as to what this means—the light source is not disclosed as supply light to itself.
As to claim 10, recitation of  “when the light source supplies the blue light to the light source” is indefinite as to what this means—the light source is not disclosed as supply light to itself.
As to claim 13, phrase “when the determining circuit determines that the image sensor is outside the adjustment target range when [
As to claim 14, phrase “when the determining circuit determines that the image sensor is outside the adjustment target range when the image detector has detected the image pattern” is a conditional phrase that is incomplete.
Dependent claims inherit those defects.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 7-11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggerty et al. (US 2017/0078583, hereinafter “Haggerty”).
As to claim 1, Haggerty discloses a medical observation system comprising: 
an image sensor (image sensor 380 in camera assembly 350, Fig. 66, [0217]) configured to capture an object and generates an image signal (includes an image sensor for imaging, [0293]); 
a light source (transparent insertion section 14 and light sources 702a-d, Fig.66, [0303]) configured to output illumination light in a capturing direction of the image sensor (emits light from light sources 702A-702D, Fig.66, in the field of view of the camera assembly depending on the rotational orientation of the camera assembly, [0303]-[0304]); 
a determining circuit (part of “control circuit”, [0304], that monitors the rotational sensor, [0304]) configured to determine a usage state of the image sensor (determines orientational state of the camera assembly with respect to the light sources 702A-702D, [0304]); and 
an illumination control circuit (part of “control circuit”, [0304]) configured to control illumination light emitted by the light source based on the usage state determined by the determining circuit and, on condition that light is being output by the light source and on condition that usage state indicates that the image sensor is outside an adjustment target range, control the illumination light emitted by the light source to be turned off or reduced (the control circuit decreases the intensity of a light source when the usage state (angular orientation of the camera assembly with respect to the light source) indicates that the camera assembly is oriented to view light emitted by a light source (direct light) and thus determines if angle is outside the angle range that indicates that the light source is an indirect light source, [0304]).
As to claim 2, Haggerty further discloses a support (handle distal section 30, handle proximal section 16, Figs.3A,3B, [0100]) configured to hold the image sensor and the light source and movably support the image sensor and the light source (the light source 14 and camera assembly 350 are connected to handle distal section 30 ([0100]) (the camera assembly 350 connected through shaft portion 430H and main portion 430L, Figs.67,68) and thus held by it; movement of handle distal section with cause movement of the light source and camera assembly; additionally, handle distal section 30 is rotatable relative to handle proximal section 16, [0100]); and a detector (rotational sensor, [0304]) configured to detect an angle formed between the capturing direction of the image sensor and a previously set reference direction (rotational sensor (potentiometer) detects the angle between the field of view 700 of the camera assembly and the field of illumination of a light source(s) which is a set reference direction), wherein the determining circuit is configured to determine that the image sensor is outside the adjustment target range on condition that the angle detected by the detector falls outside a predetermined range (determines if angle is outside the angle range that indicates that the light source is an indirect light source and thus designates the light source as a light source that is emitting light into the field of view, [0304]).
As to claim 4, Haggerty further discloses a camera head (camera assembly 350) including the image sensor disposed at an inner side thereof (image sensor 380 in camera assembly 350, [0217]); and a detector (rotational sensor, [0304]) configured to detect an angle formed between the capturing direction of the image sensor and a previously set reference direction (rotational sensor (potentiometer) detects the angle between the field of view 700 of the camera assembly and the field of illumination of a light source(s) which is a set reference direction), wherein the determining circuit is configured to determine whether the angle detected by the detector falls outside a predetermined range (determines if angle is outside the angle range that indicates that the light source is an indirect light source and thus designates the light source as a light source that is emitting light into the field of view, [0304]).
As to claim 7, Haggerty further discloses a first input (button 37, Fig.3B or a GUI, [0113]) configured to receive input of an operation to change an intensity of the illumination light emitted by the light source (“alter the brightness of the light elements”, [0113]), wherein when the first input receives input of the operation in a case where the determining circuit determines the image sensor is outside the adjustment target range, the illumination control circuit performs control to change the intensity of the illumination light emitted by the light source (“alter the brightness of the light elements”, [0113]).
	As to claim 8, Haggerty further discloses a light source (light sources 702A-D) configured to supply the illumination light to the light source source (supplies light to transparent insertion section 14, Fig.66); and a second input (button 37, Fig.3B or a GUI, [0113]) configured to receive input of a command to stop the light source device (input can alter brightness of the light sources, [0113], including turning them off, [0012]), wherein the illumination control circuit is configured to stop the illumination light supplied by the light source when the second input receives input of a command to stop the light source (control circuit in communication with input will stop the light sources, [0012]).
As to claim 9, the light source device includes: a first light source (any one of light sources 702A-D) configured to supply first illumination light having a first wavelength characteristic (either RGB light, white light, or other difference spectrum, [0300],[0302]); and a second light source (any other of the light sources 702A-D) configured to supply second illumination light having a second wavelength characteristic different from the first wavelength characteristic (either RGB, white or other different spectrum, [0300]), and the illumination control circuit is configured to control the second illumination light so as to be turned off or reduced when the light source device supplies at least any one of the first illumination light and the second illumination light to the light source source in a case where the determining circuit determines that the image sensor is outside the adjustment target range (when determined to emit light into the field of view (outside adjustment target range), the control circuit decreases the intensity of those light source(s), [0304]).
	As to claim 10, the light source includes a blue light source configured to emit at least blue light having a blue wavelength band (RGB and white light include at least a blue wavelength band, [0300]), and the illumination control circuit is configured to control the blue light so as to be turned off or reduced when the light source supplies the blue light to the light source source in a case where the determining circuit determines that the image sensor is outside the adjustment target range (when determined to emit light into the field of view (outside the adjustment target range), the control circuit decreases the intensity of those light source(s), [0304]).
	As to claim 11, Haggerty further discloses a second-mode setting circuit (part of the control processing circuitry, [0111]-[0113] in association with input button/GUI, [0113]) configured to set, in the medical observation system, any one of an automatic adjustment mode for performing control by the illumination control circuit and a manual adjustment mode that prohibits control by the illumination control circuit in accordance with a command input from outside (control button/GUI allows for the device to be turned off which will prohibit control by the illumination control circuit, [0304], or turned on for control by the illumination control circuit), wherein the illumination control circuit is configured to control the illumination light emitted by the light source so as to be turned off or reduced when the second-mode setting unit has set the automatic adjustment mode in the medical observation system in a case where the determining circuit determines that the image sensor is outside the adjustment target range (when determined to emit light into the field of view (outside the adjustment target range), the control circuit decreases the intensity of those light source(s), [0304]).	
	As to claim 19, Haggerty discloses a control method implemented by a medical observation system including an image sensor (image sensor 380 in camera assembly 350, Fig. 66, [0217]) that captures an object and generates an image signal; and a light source (transparent insertion section 14 and light sources 702a-d, Fig.66, [0303]) that outputs illumination light in a capturing direction of the image sensor, the control method comprising: determining a usage state of the image sensor (part of “control circuit”, [0304], that monitors the rotational sensor, [0304] determines orientational state of the camera assembly with respect to the light sources 702A-702D, [0304]), controlling illumination light emitted by the light source based on the usage state determined by the determining and, on condition that the usage state indicates light is being output by the light source and on condition that the image sensor is outside an adjustment target range, control the illumination light emitted by the light source to be turned off or reduced (the control circuit decreases the intensity of a light source when the usage state (angular orientation of the camera assembly with respect to the light source) indicates that the camera assembly is oriented to view light emitted by a light source (direct light) and thus determines if angle is outside the angle range that indicates that the light source is an indirect light source, [0304]).


Claim(s) 1, 6, 13, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovod (US 2013/0016200).
As to claim 1, Ovod discloses a medical observation system comprising: 
an image sensor (camera head 12, including optical path 24 in endoscope 10, Fig.1) configured to capture an object and generates an image signal (video images, [0097]); 
a light source (light path in endoscope 10, Fig.1, not numbered, and light bulb 38) configured to output illumination light in a capturing direction of the image sensor (light directed along path 22 at imaged target, [0098]); 
a determining circuit (CCU 32, Fig.1, which includes control circuit 234, Fig.2, [0099]) configured to determine a usage state of the image sensor (control circuit 234 determines a usage state, e.g. if there is no motion in the image ([0104])); and 
an illumination control circuit (control circuit 234) configured to control illumination light emitted by the light source based on the usage state determined by the determining circuit and, on condition that light is being output by the light source and on condition that usage state indicates that the image sensor is outside an adjustment target range, control the illumination light emitted by the light source to be turned off or reduced (when no motion is detected by the image senor (outside an adjustment target range), the control circuit 234 decreases light source intensity to a safe level, [0104]).
As to claim 6, Ovod further discloses a detector (control circuit 234) configured to detect a distance from an object captured by the image sensor to a distal end part of the image sensor (detection of low/no light level (Luma) indicative of distance of object from distal end of endoscope, [0104]), wherein the determining circuit is configured to determine whether a distance detected by the detector is more than a predetermined value (detects if distal end is too far from the object using Luma, [0104]), and when the determining circuit determines that the image sensor is outside the adjustment target range when the distance is more than the predetermined value (image sensor is outside the adjustment target range when distance is considered “too far”, [0104]), the illumination control circuit controls the illumination light emitted by the light source so as to be turned off or reduced (light output intensity is decreased to a safe level, [0104]).
As to claim 13, Ovod further discloses a detector (control circuit 234) configured to detect a distance from an object captured by the image sensor to a distal end part of the image sensor (detection of low/no light level (Luma) indicative of distance of object from distal end of endoscope, [0104]), wherein the determining circuit is configured to determine whether a distance detected by the detector is less than a predetermined value (determines if distal end is too close to the object using exposure value (EV), [0103]), and when the determining circuit determines that the image sensor is outside the adjustment target range when the distance is less than the predetermined value (image sensor is outside the adjustment target range when distance is considered “too close”, [0103]), the illumination control circuit controls the illumination light emitted by the light source so as to be turned off or reduced (light output intensity is decreased to a safe level, [0103]).
As to claim 14 further comprising an image detector (control circuit 234) configured to detect a predetermined image pattern (detects the absence of the perimeter black (PB) normally around image, [0104]), which is previously set, from an image that corresponds to the image signal generated by the image sensor, wherein the determining circuit is configured to determine whether the image detector has detected the image pattern (determines if image lacks PB, [0104]), and when the determining circuit determines that the image sensor is outside the adjustment target range when the image detector has detected the image pattern, the illumination control circuit controls the illumination light emitted by the light source so as to be turned off or reduced (image sensor is outside adjustment target range when absence of PB is detected, light output intensity reduced to a safe level, [0104]).
As to claim 18, the illumination control circuit (control circuit 234) is configured to perform control such that the illumination light is output with a lowest value of a light intensity when control for reducing or turning off the illumination light output by the light source is canceled in accordance with a determination result of the determining circuit (once EV method (control for reducing or turning off illumination, [0103]) is disabled, the control circuit implements a correlation method in which the light source output intensity is incremented from a lowest value (P_scan_min, Fig.2) to a high value in steps, Fig.2, [0038]).
As to claim 19, Ovod discloses control method implemented by a medical observation system (Fig.1) including an image sensor (10,12, Fig.1) that captures an object and generates an image signal (video images, [0097]); and a light source (light path in endoscope 10, Fig.1, not numbered and light bulb 38) that outputs illumination light in a capturing direction of the image sensor (light directed along path 22 at imaged target, [0098]), the control method comprising: determining a usage state of the image sensor (CCU 32, Fig.1, includes control circuit 234 which determines a usage state, e.g. whether the camera is disconnected from the endoscope (when perimeter black is absent from the image) or if there is no motion in the image ([0104])), and controlling illumination light emitted by the light source based on the usage state determined by the determining circuit and, on condition that the usage state indicates light is being output by the light source and on condition that the image sensor is outside an adjustment target range, control the illumination light emitted by the light source to be turned off or reduced (when no motion is detected by the image senor (outside an adjustment target range), the control circuit 234 decreases light source intensity to a safe level, [0104]).
As to claim 20, Ovod discloses a non-transitory computer readable storage device having a program stored therein, the program (“software” executing on a control circuit, [0032]) causing a medical observation system including an image sensor that captures an object and generates an image signal (video images, [0097]) and a light source (light path in endoscope 10, Fig.1, not numbered and light bulb 38) that outputs illumination light in a capturing direction of the image sensor (light directed along path 22 at imaged target, [0098]) to execute: determining a usage state of the image sensor (CCU 32, Fig.1, includes control circuit 234 which determines a usage state, e.g. whether the camera is disconnected from the endoscope (when perimeter black is absent from the image) or if there is no motion in the image ([0104])); and controlling illumination light emitted by the light source based on the usage state determined by the determining circuit and, on condition that the usage state indicates light is being output by the light source and on condition that the image sensor is outside an adjustment target range, control the illumination light emitted by the light source to be turned off or reduced (when no motion is detected by the image senor (outside an adjustment target range), the control circuit 234 decreases light source intensity to a safe level, [0104]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. (US 2017/0078583, hereinafter “Haggerty”) in view of Kobayashi (US 2011/0015528).
Haggerty, as set forth above with respect to claim 1, uses a display or GUI for displaying the obtained images (e.g. [0330]) but fails to disclose a notifying circuit configured to make a notification that the illumination control circuit controls the illumination light so as to be turned off or reduced.  However, Kobayashi teaches, in the medical imaging art, and in a similar apparatus that controls the illumination in accordance with a usage state (e.g. [0066]-[0067]), to provide a message (notification) on the display that indicates that the intensity of the illumination light is being limited ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Haggerty system with the capability to notify a user on the display monitor of the functioning of the system, and in particular, of the illuminating state of the light sources when they are being reduced or turned off, as taught by Kobayashi, in order to provide the predictable result of notifying a user about functioning of the system that might not be readily recognizable by the user without such notification.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovod (US 2013/0016200) in view of Kobayashi (US 2011/0015528).
Ovod, as set forth above with respect to claim 1, uses a display for displaying the obtained images (e.g. display 36, [0098]) but fails to disclose a notifying circuit configured to make a notification that the illumination control circuit controls the illumination light so as to be turned off or reduced.  However, Kobayashi teaches, in the medical imaging art, and in a similar apparatus that controls the illumination in accordance with a usage state (e.g. [0066]-[0067]), to provide a message (notification) on the display that indicates that the intensity of the illumination light is being limited ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Ovod system with the capability to notify a user on the display monitor of the functioning of the system, and in particular, of the illuminating state of the light sources when they are being reduced or turned off, as taught by Kobayashi, in order to provide the predictable result of notifying a user about functioning of the system that might not be readily recognizable by the user without such notification.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. (US 2017/0078583, hereinafter “Haggerty”) in view of Hart et al. (US 2010/0019170, hereinafter “Hart”).
Haggerty discloses the method as set forth above with respect to claim 19 wherein the control and processing is implemented by electronic components (e.g. [0111]) and that the system includes software ([0103]).  However, Haggerty does not explicitly disclose how the control processes and system processing is implemented.  Hart teaches what is conventionally known in the art: systems, devices methods and processes can be realized in hardware, software or any combination of these for control, data acquisition and data processing (see [0193]).  Since Haggerty does not explicitly disclose how the control processes are realized, and these processes would have to either be implemented by hardware, software or a combination of these, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implement the control processes of Haggerty using software (program) as an obvious alternative equivalent technique for implementing a control process.

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	Interpretation of certain terms listed in paragraph 7 of the previous Office Action as invoking 112(f) has been withdrawn in view of the amendments to the claims.
	Regarding the 102 rejection over Haggerty, Applicant argues that the amended language concerning the usage state of the image sensor is not taught by Haggerty because, in contrast, Haggerty is monitoring the usage state of the light source.  This is not found persuasive.  Haggerty specifically teaches in paragraph [0304] that “a controller monitoring the rotational position of the camera assembly 350 may increase or decrease the intensity of the light emitted by various light sources 702a-d depending on the position of the field of view”.  It is clear that it is the usage state (rotational state) of the camera assembly that is being monitored, not the usage state of the light source.  Accordingly, the rejection over Haggerty is being maintained and further explanations to address the amended language are provided in the rejections appearing above.
	Regarding the 102 rejection over Ovid, Applicant argues that the amended language concerning the usage state of the image sensor is not taught by Ovid because the reduction of light is not based on whether the camera itself is outside of an adjustment target range.  This is not found persuasive because all of the parameters monitored by Ovid—motion of the image, luminance of the image (indicative of distance), and the predetermined pattern—are parameters of the image sensor itself, the various states of the parameters (e.g. motion/no motion) constituting the adjustment target range.  Accordingly, the rejection over Ovid is being maintained and further explanations to address the amended language are provided in the rejections appearing above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795